17-666
     He v. Whitaker
                                                                                  BIA
                                                                            Loprest, IJ
                                                                          A206 068 710
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 3rd day of May, two thousand nineteen.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            JOSÉ A. CABRANES,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   QIU DI HE,
14            Petitioner,
15
16                    v.                                         17-666
17                                                               NAC
18   WILLIAM P. BARR,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Joshua Bardavid, New York,
24                                    NY.
25
26   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
27                                    Attorney General; Anthony P.
28                                    Nicastro, Assistant Director;
29                                    Joanna L. Watson, Trial Attorney,
30                                    Office of Immigration Litigation,
31                                    United States Department of
32                                    Justice, Washington, DC.
1           UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5           Petitioner     Qiu   Di    He,   a    native    and   citizen   of     the

6    People’s Republic of China, seeks review of a February 21,

7    2017, decision of the BIA affirming a July 13, 2016, decision

8    of an Immigration Judge (“IJ”) denying He’s application for

9    asylum,       withholding    of    removal,      and     relief   under       the

10   Convention Against Torture (“CAT”).                   In re Qiu Di He, No.

11   A206 068 710 (B.I.A. Feb. 21, 2017), aff’g No. A206 068 710

12   (Immig. Ct. N.Y. City July 13, 2016).                 We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15          Under the circumstances of this case, we have reviewed

16   both    the    IJ’s   and   the   BIA’s      opinions    “for   the    sake    of

17   completeness.”        Wangchuck v. Dep’t of Homeland Security, 448

18 F.3d 524, 528 (2d Cir. 2006).                The applicable standards of

19   review are well established.                See 8 U.S.C. § 1252(b)(4)(B);

20   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

21          “Considering the totality of the circumstances, and all

22   relevant factors, a trier of fact may base a credibility


                                             2
1    determination on the demeanor, candor, or responsiveness of

2    the applicant or witness, . . . the consistency between the

3    applicant’s or witness’s written and oral statements . . . ,

4    the internal consistency of each such statement, [and] the

5    consistency of such statements with other evidence of record

6    . . . without regard to whether an inconsistency, inaccuracy,

7    or falsehood goes to the heart of the applicant’s claim.”

8    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-

9    64.   Substantial evidence supports the agency’s determination

10   that He was not credible as to his claim that family planning

11   officials detained and beat him for resisting the family

12   planning policy.

13         The agency reasonably relied in part on He’s demeanor.

14   See 8 U.S.C. § 1158(b)(1)(B)(iii); Majidi v. Gonzales, 430

15 F.3d 77, 81 n.1 (2d Cir. 2005) (recognizing that particular

16   deference is given to the trier of fact’s assessment of

17   demeanor).    Contrary to He’s contention, the IJ provided

18   specific examples to support the demeanor finding, noting

19   that He could not provide a clear picture of the order of

20   events surrounding his arrest and his wife’s purported forced

21   abortion and gave vague and unresponsive answers to questions

22   about that time.   That finding is supported by the record.


                                   3
1        The demeanor finding and the overall credibility

2    determination are bolstered by record inconsistencies.     See

3    Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d

4    Cir. 2006).   The agency reasonably found that He’s

5    testimony was inconsistent regarding whether (1) he and his

6    wife travelled together to Fuzhou where they were

7    confronted by family planning officials, (2) they visited

8    He’s ailing father together, (3) family planning officials

9    dragged him from his home, arrested him after struggling to

10   enter his brother’s home, or arrested him after spotting

11   him standing outside his brother’s home, and (4) his wife

12   turned herself in to family planning officials to secure

13   He’s release from detention or was physically removed from

14   his brother’s home.   When provided an opportunity to

15   explain his inconsistent statements, He simply changed his

16   story rather than provide a compelling explanation.     See

17   8 U.S.C. § 1158(b)(1)(B)(iii); see also Majidi, 430 F.3d at

18   80 (“A petitioner must do more than offer a plausible

19   explanation for his inconsistent statements to secure

20   relief; he must demonstrate that a reasonable fact-finder

21   would be compelled to credit his testimony.” (internal

22   quotation marks omitted)).


                                   4
1        Given     the   demeanor   and       inconsistency    findings,   the

2    agency’s adverse credibility determination is supported by

3    substantial    evidence    and       was    dispositive     of   asylum,

4    withholding of removal, and CAT relief. See Paul v. Gonzales,

5    444 F.3d 148, 156-57 (2d Cir. 2006).

6        For the foregoing reasons, the petition for review is

7    DENIED.

 8                                    FOR THE COURT:
 9                                    Catherine O’Hagan Wolfe
10                                    Clerk of Court




                                          5